EXHIBIT 21.1 MICROCHIP TECHNOLOGY INCORPORATED LIST OF SIGNIFICANT SUBSIDIARIES Microchip Technology Australia PTY Ltd. Suite 32, 41 Rawson St. Epping, 2ustralia Microchip Australia Holdings Pty Ltd 45 Colebard Street West Acacia Ridge, Queensland 4110 Australia Hi-Tech Software Pty Ltd 45 Colebard Street West Acacia Ridge, Queensland 4110 Australia Microchip Technology Austria GmbH Durisolstrasse 2 / Bahnhofsplatz 1 4600 Wels Austria Microchip Technology (Barbados) Incorporated Second Floor, Century Yard, P.O. Box 448GT George Town, Grand Cayman Cayman Islands Microchip Technology Canada Inc. (the "Corporation") 6285 Northan Drive, Suite 108 Mississauga, ONL4V 1X5 Canada Microchip Technology Canada (the "Partnership") 6285 Northan Drive, Suite 108 Mississauga, ONL4V 1X5 Canada Microchip Technology Trading (Shanghai) Co. Ltd. Room 2102-2107, 21st Flr., The Center No. 989 Chang Le Road, Shanghai P.R. China200031 Microchip Technology Nordic ApS Literbuen 9 2750 Skovlunde Denmark Microchip Technology Sarl 1 Avenue de L'Atlantique LP 976 91976 Les Ulis Courtaboeuf Paris, France Microchip Technology GmbH Osterfeldstr. 82 85737 Ismaning Germany Microchip Technology Hong Kong Ltd. Suites 3707-14, 37/F, Tower 6, The Gateway Harbour City, Kowloon, Hong Kong Microchip Technology Hungary Kft. (abbreviated name) (Microchip Technology Hungary Designing and Technical Consulting Limited) Karolyi Mihaly u.9 1053 Budapest Hungary Microchip Technology (India) Private Limited No. 149B EPIP Industrial Area 1st Phase Whitefield Bangalore 560 066 Karnataka, India Microchip Technology Ireland Limited Block 3.1, 1st Floor Woodford Business Park Northern Cross Santry Dublin 9 Ireland Microchip Technology SRL Via Pablo Picasso 41 Legnano (MI) Italy Microchip Technology Japan K.K. Yusen Shin Yokohama Building 10F 3-17-2 Shin Yokohama, Kohoku-Ku, Yokohama Kanagawa 222-0033, Japan Microchip Technology Korea Ltd. 168-1 Youngbo Bldg., 3rd Floor Samsung-Dong, Kangham-Ku Seoul, Korea135-882 Arizona Microchip Technology (Malaysia) Sdn Bhd No. 19 Nagore Road Georgetown Penang, Malaysia Microchip Technology Mexico, S.DE R.L. DE C.V. Florencia 57-370 Col. Juarez Del. Cuauhtemoc C.P. 06600 Mexico, D.F. Microchip Technology (Netherlands) Europe B.V. Prins Bemhardplein 200 1097 Amsterdam Microchip Technology (Philippines) Corporation Unit 113 Ground FloorTycoon Centre, Pearl Drive, Ortigas Center, San Antonio, Pasig City Philippines 1605 MTI Advanced Test Development Corporation Unit Nos. 305-309, 3F, Ayala Life-FGU Center Acacia Avenue Cor. Alabang-Zapote Road Madrigal Business Park Alabang, Muntinlupa City, Philippines 1770 Microchip Technology SRL 4A Vasile Milea Blvd., 6th Floor, entrance B Bucharest 6th District, Romania Microchip Technology Singapore Pte Ltd. 200 Middle Road, #12-01 Prime Centre Singapore 188980 Microchip Technology S.L. calle Gobelas, 21 28023 Madrid Spain Microchip Technology Sweden AB c/o Visma Box 34212 Rålambsvägen 17, 8tr 10026 Stockholm, Sweden Microchip Technology Switzerland S.A. Chemin De la Venoge 7, 1025 St-Sulpice Switzerland Microchip Technology (Barbados) Inc., Taiwan Branch 30 F-1, No. 8, Min Chuan 2nd Road Kaoushiung, 806 Taiwan Microchip Technology (Thailand) Co. Ltd. (MTHAI) 14 Moo 1, T. Wangtakhien A. Muang Chacherngsao Chachemgsao 24000 Thailand Arizona Microchip Technology (Thailand) Ltd. (sales office) 7th Flr., Room 707, Le Concorde Building 202 Ratchadapisek Road Bangkok 10311 Thailand Microchip Limited Microchip House 720 Wharfedale Road, Winnersh Triangle Wokingham, Berkshire RG41 5TP, England Microchip Technology Incorporated 2355 W. Chandler Blvd. Chandler, AZ 85224 MCHP, Inc. 103 Foulk Road, Suite 280 Wilmington, DE 19803 AZ First 2355 W. Chandler Blvd. Chandler, AZ 85224 (formerly known as Microchip Charitable Foundation) R&E International Corporation 2490 General Armistead, Suite 200 Norristown, PA19405 AZ1 Acquisition Corporation 2355 W. Chandler Blvd. Chandler, AZ 85224 Sun Acquisition Corporation Spear Street Tower Suite 3300, 1 Market St. San Francisco, CA 94105
